Citation Nr: 1134532	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-26 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to November 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied the benefit sought on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2011.  A transcript of that hearing is of record.  At his hearing, the Veteran submitted additional medical evidence in support of his claim, along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

The Veteran's bilateral hearing loss was incurred in, or caused by, his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has bilateral hearing loss as a result of his active service.  Specifically, he contends that as a result of his military occupational specialty (MOS) as a machinist's mate, he was required to spend many hours in the engine room of his assigned ship, the U.S.S. Iwo Jima.  He further contends that the constant exposure to loud noise in the ship's engine room lead to a deterioration of his hearing.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2010).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2010).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection may be granted for certain chronic diseases, including organic diseases of the nervous system such as a sensorineural hearing loss, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, as discussed below, because there is insufficient evidence to indicate that the Veteran's hearing loss was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted in this case.  

With respect to the first required element to establish service connection, current disability, the Veteran was afforded a VA audiological examination in April 2008.  Audiometric findings from that examination are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
45
50
LEFT
5
15
15
60
65

Additionally, the Veteran scored 96 percent for the right ear and 100 percent for the left ear on the speech perception test.  These examination results revealed that the Veteran had mild to moderate sensorineural hearing loss at 3000 to 6000 Hertz in the right ear and moderate to moderately severe sensorineural hearing loss at 3000 to 8000 Hertz in the left ear.  These findings establish that the Veteran currently suffers from bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2010); see also Shedden/Caluza, supra.  

With respect to the second required element to establish service connection, in-service disease or injury, the Veteran's service treatment records (STRs) are devoid of evidence of treatment for, or complaints of, hearing loss.  Additionally, the Veteran's STRs reveal that he had normal hearing for VA purposes on his 

November 1975 separation examination.  The results of that audiological evaluation are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
15
5
0
0
5

The Board notes, however, that the Veteran's MOS required that he spend long hours working around ship machinery, including engines, which produced significant hazardous noise.  Based on the era of the Veteran's service, his MOS, and lack of hearing protection, the Board will afford the Veteran the full benefit of the doubt and concede his exposure to hazardous military noise while in service.  Accordingly, the second required element to establish service connection has been met.  See Shedden/Caluza, supra.  

With respect to the final element required to establish service connection, a nexus established by medical evidence, the first evidence in the record of the Veteran's hearing loss is found in January 2005 and March 2005 private medical reports from the Veteran's private otolaryngologist, Jason Swerdloff, M.D.  The January 2005 medical report reveals that the Veteran reported having a long history of noise exposure.  He asserted that he spent many hours in the machine room while he was in the Navy.  In March 2005, based on audiometric findings, Dr. Swerdloff diagnosed the Veteran with high frequency hearing loss related to noise exposure.  The results of that audiogram are interpreted as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
0
40
45
LEFT
0
5
20
55
70



The Veteran was afforded the aforementioned VA audiological examination in September 2009.  At the examination, the Veteran reported that the greatest difficulty associated with his hearing loss is hearing people's voices, especially when the person speaking is on his left side.  The examiner referenced the Veteran's history of military noise exposure and noted that he denied having occupational or recreational noise exposure.  After performing multiple tests and studies on the Veteran's ears, the examiner diagnosed him with bilateral high frequency sensorineural hearing loss.  The examiner noted, however, that the Veteran's claims file was not available for review.  Accordingly, she asserted that her opinion was based on speculation that it was at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of military noise exposure.  Then to rationalize her opinion, the examiner asserted that the Veteran's notched, high frequency hearing loss supported noise exposure.  

The Board observes that this opinion does not provide a clear determination as to whether the Veteran's hearing loss is related to his active service.  Nonetheless, after having the benefit of reviewing the Veteran's claims file, another VA examiner provided a new opinion in May 2008.  The examiner provided the opinion that it was less likely as not that the Veteran's bilateral hearing loss was caused by or a result of military noise exposure.  The examiner rationalized her opinion by indicating that the Veteran had normal hearing at his discharge from service.  

As his March 2011 hearing before the undersigned VLJ, the Veteran testified that he began noticing a problem with his hearing several years ago.  He testified that he sought private treatment for his condition previous to seeing Dr. Swerdloff, but that he could not remember information pertaining to that treatment.  He additionally testified that Dr. Swerdloff had provided an opinion relating the Veteran's hearing loss to his military noise exposure.  He further testified that he had most recently received treatment from the VA Health System in Newport Ritchey, Florida.  The Board observes that records from the Veteran's VA treatment have not been associated with the claims file; however, given the favorable disposition of the Veteran's claim, no prejudice results to him by the failure to obtain these records.

Subsequent to his hearing, the Veteran provided a copy of the referenced opinion from Dr. Swerdloff.  Dr. Swerdloff opined that the Veteran's hearing loss was caused by or a result of his military service.  He additionally indicated that a portion of the Veteran's hearing loss was also due to aging.  Dr. Swerdloff rationalized his opinion by explaining that the Veteran had loud noise exposure due to performing his MOS, without hearing protection, in the engine room of an aircraft carrier.  He further asserted that the Veteran's high frequency hearing loss, peaking at 4000 Hertz, is consistent with noise exposure damage.

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, it has been held by the United States Court of Appeals for Veterans Claims (Court) that, in adjudicating a claim, the Board has the responsibility to do so.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In this regard, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

Moreover, the lack of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court, in Hensley, 5 Vet. App. at 159-160, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010). 

Accordingly, because the April 2008 VA examiner's opinion is not clearly articulated and because the May 2008 VA examiner's opinion appears to rely exclusively on the Veteran's STRs, which revealed normal hearing at discharge, the Board affords minimal probative value to either of these two opinions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate if the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  The Board finds that the private medical opinion from Dr. Swerdloff, submitted in March 2011, is more probative as to the etiology of the Veteran's hearing loss.  The opinion, taking into account the Veteran's MOS and history of military noise exposure, described the Veteran's high frequency hearing loss as being consistent with noise exposure damage.  Dr. Swerdloff referenced the Veteran's noise exposure as being due to his military service.  Moreover, the evidence of record largely discounts any subsequent occupational or recreational noise exposure.  Therefore, the final element required to establish service connection has been met.  See Shedden/Caluza, supra.  

In summary, the Board finds that the Veteran meets all of the elements required to establish service connection for bilateral hearing loss.  He currently has bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2010).  He was exposed to hazardous noise levels as a result of his MOS during his active service, and he has provided an adequate medical opinion linking his high frequency hearing loss to his in-service hazardous noise exposure.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2010).  Therefore, the Veteran's claim for service connection for bilateral hearing loss is granted.

As a result of its decision to grant entitlement to service connection for bilateral hearing loss, the Board finds that any failure on the part of VA to notify and/or 

develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), cannot be considered prejudicial to the Veteran.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


